 



EXHIBIT 10.20

(PETSMART LOGO) [p70466p7046601.gif]

Independent Board of Director Compensation

   

Annual Retainer



  •   $30,000 (Directors may elect to receive up to one-half of their annual
retainer in cash and the remainder in shares of our Common Stock.)

Committee and Board Meetings Fee



  •   $1,500 per Committee or Board meeting attended in person     •   $1,000
per Committee or Board meeting attended telephonically

Committee Chair



  •   $10,000 annual fee (Corporate Governance and Compensation)

Audit Committee Chair



  •   $15,000 annual fee

Lead Director Fee



  •   $20,000 in addition to the Annual Retainer

All of the foregoing compensation will be paid on a calendar year quarterly
basis. The cash compensation set forth above may be deferred under the Deferred
Compensation Plan at the Director’s discretion. The Stock to be granted in
connection herewith shall be granted on the last day of the calendar quarter at
the Fair Market Value. Fair Market Value shall be defined as the average of the
closing prices of the Common Stock for the 5 consecutive trading days prior to
the week before the last day of each calendar quarter.

Equity Grant

     
Initial upon election
  $125,000 worth of restricted stock, cliff vest in 4 years
 
   
Annual grant
  $60,000 worth of restricted stock, cliff vest in 4 years

